Citation Nr: 0928266	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-38 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from August 1948 to August 
1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, which denied the above 
claims.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is 
manifested as a result his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence 


necessary to substantiate a claim for VA benefits.  The Board 
has considered whether further development and notice under 
the Veterans Claims Assistance Act of 2000 (VCAA) or other 
law should be undertaken.  However, given the results 
favorable to the appellant, further development under the 
VCAA or other law would not result in a more favorable result 
for the appellant, or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for tinnitus.   The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2008).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 4.3 (2008). To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he was exposed to acoustic trauma 
during his period of active service while serving aboard the 
U.S.S. Philippine Sea as a teletype operator.  He added that 
he would experience clicking and ringing in the ears during 
service, and that he has experienced such symptoms ever since 
service.

The Veteran's service treatment records are negative of any 
complaints or symptoms associated with tinnitus.  A 
separation report of medical examination dated in August 1949 
shows that the Veteran's ears exhibited no significant 
abnormality and his drums had no perforations.

Subsequent to service, a private medical record from V.R., 
M.D., dated in January 2009, shows that the Veteran was said 
to be suffering from tinnitus ringing ever since he served in 
the Armed Forces.  This was said to have been an ongoing 
problem and was not related to age.  The Veteran was said to 
have been treated at the Ear, Nose, and Throat Hospital in 
New York, and that he had been seen by Dr. R. for the past 
years on a regular basis regarding this problem.

The Board recognizes the Veteran's contentions that he has 
had continuous bilateral tinnitus since active service.  When 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In this case, the Board finds that the Veteran's lay 
statements describing the onset and chronicity of the ringing 
in his ears following his duty as a teletype operator during 
his period of active service to be credible and supported by 
the later diagnosis.  Id.

In light of the Veteran's credible account of having tinnitus 
since being exposed to acoustic trauma as a teletype operator 
during service, the current diagnosis of tinnitus, and 
resolving doubt in the Veteran's favor, the Board finds that 
the tinnitus had its onset as a result of the Veteran's 
period of active service.

In reaching this determination, the Board finds probative the 
January 2009 opinion of Dr. R. which concluded that the 
Veteran had ongoing tinnitus since service which was not 
related to his age.  

Moreover, there is no negative medical opinion evidence of 
record.  Although the Board is not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, because the only medical opinion evidence 
supports the Veteran's claim, service connection for tinnitus 
is warranted.  In this regard, the Board points out that the 
Court has cautioned VA against seeking an additional medical 
opinion where favorable evidence in the record is unrefuted, 
and indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against a Veteran's claim.  See Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003).

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, 
with the resolution of all reasonable doubt in the Veteran' 
favor, the Board finds that the Veteran has satisfied his 
burden of showing that he suffers from a chronic tinnitus 
disability as a result of his period of active service.


ORDER

Service connection for tinnitus is granted.


REMAND

Unfortunately, appellate review of the Veteran's claim for 
service connection for bilateral hearing loss at this time 
would be premature.  Although the Board sincerely regrets the 
additional delay, a remand in this matter is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran has bilateral hearing loss which he believes was 
caused by his service as a teletype operator while on board 
the U.S.S. Philippine Sea.

The determination of whether a Veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.  "[W]hen audiometric test results at a Veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and that higher threshold levels indicate some degree of 
hearing loss.  Hensley, at 157.  The foregoing regulation 
operates only to establish when hearing loss can be service 
connected. Hensley, at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service. 

Review of the Veteran's service treatment records shows that 
his August 1949 separation report of medical examination 
revealed whispered hearing test results of 15/15, 
bilaterally.  Subsequent to service, VA outpatient treatment 
records dated from September 2005 to August 2007 show that 
the Veteran was said to be significantly hearing impaired.

As noted above, the Board finds the Veteran's assertions as 
to having experienced continuous bilateral hearing loss since 
active service to be credible.  See Barr, 21 Vet. App. at 
303.  To date, VA has not afforded the Veteran an examination 
to determine whether he currently has a bilateral hearing 
loss disability that is related to or was aggravated during 
service.  As such, the Veteran should be scheduled for a VA 
audiological examination addressing current measures of 
bilateral hearing loss, and the nature and etiology of any 
current bilateral hearing loss found on examination, and 
should include an opinion as to the relationship of current 
bilateral hearing loss to his asserted in-service acoustic 
trauma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, in his Appeal To Board Of Veterans' Appeals (VA Form 
9) received by the RO in December 2008, the Veteran indicated 
that he had been treated at the New York Ear, Nose, and 
Throat Hospital for his hearing problems in 1949.  On remand, 
an effort should be made to obtain any such treatment records 
of the Veteran which may be available.  The Veteran also 
indicated that he was being treated for his bilateral hearing 
loss at the West Palm Beach Florida VA Medical Center.  While 
there are treatment records dated from May 2005 to August 
2007 in the claims file, it is unclear whether there may be 
additional VA outpatient treatment records of the Veteran 
which have not been obtained.  As such, on remand, any 
additional VA outpatient treatment records that have not been 
associated with the Veteran's claims file should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC will make arrangements to 
obtain from the Veteran specific 
information as to treatment associated 
with the care given by New York Ear, Nose, 
and Throat Hospital for his hearing 
problems in 1949, with dates of treatment 
and any appropriate authorization and 
consent forms. 

The RO/AMC shall also attempt to obtain 
any VA outpatient treatment records of the 
Veteran dated from the VA Medical Center 
in West Palm Beach, Florida, which 
pertains to a bilateral hearing loss, and 
are not currently included in his claims 
file.

All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the Veteran is to be 
informed of any records that could not be 
obtained.

2.  After the above development has been 
completed, the RO/AMC should arrange for 
the Veteran to be scheduled for a VA 
audiology examination so as to ascertain 
the nature and etiology of his asserted 
bilateral hearing loss. The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of his 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether the current bilateral 
sensorineural hearing loss had its onset 
during the Veteran's periods of active 
service or whether it is otherwise 
causally related to any incident thereof, 
to include acoustic trauma as a teletype 
operator during service.  The basis for 
all conclusions reached is to be explained 
by citing to medical records, to 
specifically include service treatment 
records and other evidence of record.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale. 

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


